         Case 3:19-cv-00600-JWD-EWD               Document 2       09/13/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF LOUISIANA
                                     OFFICE OF THE CLERK

Michael L. McConnell                                                                Telephone: 225-389-3500
Clerk of Court                                                                       Facsimile: 225-389-3501


                                         September 13, 2019

John W. Nichols
Clerk of the Panel
One Columbus Circle, NE
Thurgood Marshall Federal Judiciary Building
Room G-255, North Lobb
Washington, D.C. 20002-8004

Re:     Civil Action 3:19-cv-00600-JWD-EWD
        C.B. et al v. Juul Labs, Inc. et al

Dear Sir:

       Enclosed please find a docket sheet, civil cover sheet and a copy of the Complaint filed in
the above captioned case. This is a potential multi-district litigation case.


                                                       Sincerely,
                                                       Michael L. McConnell
                                                       Clerk of Court


                                                            S
                                                       By: _______________________
                                                       Deputy Clerk



Enclosure
Docket Sheet
Civil Cover Sheet
Complaint




                       777 FLORIDA STREET •SUITE 139 • BATON ROUGE, LA 70801-1712
